—Order, Supreme Court, New York County (Joan Lobis, J.), entered December 22, 1992, which, inter alia, granted plaintiff and third-party defendants summary judgment on all issues of fraud, misrepresentation, lack of consideration and champerty, unanimously affirmed, with costs.
It is not disputed that the appealing defendants defaulted on a mortgage held by plaintiff, or that plaintiff exercised a valid right of acceleration after proper notice. The appealing defendants do not offer any valid affirmative defense to plaintiff’s cause of action for foreclosure. The agreement recited that the written contract contained all representations made as to physical condition, rents, leases, expenses, operation or other matters concerning the premises, and thus the assertion of fraudulent inducement based on alleged oral misrepresentations pertaining to the above is without merit (see, Citibank v Plapinger, 66 NY2d 90, 94-95). As the appealing defendants were not parties to the underlying conveyance, they have no standing to raise the issue of lack of consideration (see, County of Tioga v Solid Waste Indus., 178 AD2d 873, 874). Lastly, there is nothing in the record that raises a triable issue with respect to champerty. Concur — Murphy, P. J., Rosenberger, Ross, Rubin and Williams, JJ.